[Cite as Rothenberg v. Husted, 129 Ohio St.3d 447, 2011-Ohio-4003.]




                 ROTHENBERG v. HUSTED, SECY. OF STATE, ET AL.
     [Cite as Rothenberg v. Husted, 129 Ohio St.3d 447, 2011-Ohio-4003.]
Elections — Initiative petitions — Proposed constitutional amendment —
        Challenge to sufficiency of signatures — R.C. 3501.38(E)(1) — Status of
        paid circulators as independent contractors does not invalidate part-
        petitions merely because circulators listed person or entity paying them as
        person “employing” them — Paid circulators who are not directing the
        signature-gathering efforts of others are not required to file compensation
        statement under R.C. 3501.381(A)(1) — Challenge denied.
     (No. 2011-1344–Submitted August 9, 2011–Decided August 12, 2011.)
         CHALLENGE under Section 1g, Article II of the Ohio Constitution.
                                 __________________
        Per Curiam.
        {¶ 1} This is an original action challenging the sufficiency of an
initiative petition proposing a constitutional amendment, the purpose of which, as
described in the petition, is “to preserve the freedom of Ohioans to choose their
health care and health care coverage.” Because relator, Brian Rothenberg, has not
met his burden of demonstrating that the petition failed to contain a sufficient
number of valid signatures under Sections 1a and 1g, Article II of the Ohio
Constitution to be submitted to the state’s electors at the November 8, 2011
general election, we deny the challenge. S.Ct.Prac.R. 13.1(B).
        {¶ 2} Relator’s legal claims lack merit, and the secretary of state’s
construction of the applicable statutory provisions is reasonable and is entitled to
deference.    See State ex rel. Lucas Cty. Republican Party Exec. Commt. v.
Brunner, 125 Ohio St.3d 427, 2010-Ohio-1873, 928 N.E.2d 1072, ¶ 23. Part-
petitions of compensated circulators are not improperly verified and subject to
                             SUPREME COURT OF OHIO




invalidation simply because the circulators, who might actually be independent
contractors, listed the entity or individual engaging or paying them to circulate the
petition as “the person employing” them. See R.C. 3501.38(E)(1), 3519.05, and
3519.06.
       {¶ 3} Nor are paid petition circulators who are not directing the
signature-gathering efforts of others required to file a compensation statement
“for supervising, managing, or otherwise organizing any effort to obtain
signatures” for a statewide petition. R.C. 3501.381(A)(1).
       {¶ 4} Finally,     even     if   his       challenge   had   substantive   validity,
Rothenberg’s evidence is insufficient to establish that the part-petitions do not
have enough signatures.
       {¶ 5} Based on the foregoing, we deny relator’s challenge to the petition
and the signatures contained therein. By so holding, we recognize, as we did in a
previous case involving the proposed amendment, that “[t]his result is consistent
with our duty to liberally construe the citizens’ right of initiative in favor of their
exercise of this important right.”       See State ex rel. Ohio Liberty Council v.
Brunner, 125 Ohio St.3d 315, 2010-Ohio-1845, 928 N.E.2d 410, ¶ 66.
                                                                       Challenge denied.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                                 __________________
       McTigue & McGinnis, L.L.C., Donald J. McTigue, Mark A. McGinnis,
and J. Corey Colombo, for relator.
       Michael DeWine, Attorney General, and Richard N. Coglianese, Erick D.
Gale, and Michael J. Schuler, Assistant Attorneys General, for respondent
Secretary of State Jon Husted.
       Maurice A. Thompson; and Langdon Law, L.L.C., David R. Langdon, and
Bradley M. Peppo, for respondents Ohio Project, Ohioans for Health Care



                                              2
                             January Term, 2011




Freedom, Joseph Bozzi, Steven Carr, Christopher Littleton, Jason Mihalick, and
Alan Witten.
                         ______________________




                                      3